Citation Nr: 0306699	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  95-05 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for basal cell carcinoma 
(BCC) of the nose due to Mustard Gas exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran had active service from October 1939 to May 1940, 
from October 1942 to August 1943, and from June 1945 to July 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1994 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for BCC 
of the nose.  The Board rendered decisions on other matters 
which were on appeal in July 2002 and deferred its decision 
on the current matter until development which it ordered was 
completed.  That development has been completed and the case 
is now ready for final appellate review.  


FINDING OF FACT

The veteran's BCC was not manifest in service or within one 
year of service separation and is unrelated to any incident 
of service origin, including claimed Mustard Gas exposure.


CONCLUSION OF LAW

BCC was not incurred or aggravated in service, and may not be 
presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.3.303, 3.304, 
307, 3.309, 3.316 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified at 38 C.F.R. §§ 3.102, 3.159, 3.326(a)).  The 
amendments were effective November 9, 2000.  The Act and 
implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded).  The new law also includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, VA's 
duties have been fulfilled.

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
November 1994 rating decision; January 1995 statement of the 
case; June 1996 hearing officer decision and supplemental 
statement of the case; December 1998 rating decision; 
December 1998 supplemental statement of the case; November 
1999 rating decision; December 1999 supplemental statement of 
the case; and February 2001 supplemental statement of the 
case, of the reasons and bases for the denial of his claim.  
The Board concludes that the discussions in the rating 
decisions, statement of the case, and supplemental statements 
of the case informed the veteran of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.  The December 1998 
supplemental statement of the case in particular advised the 
veteran to submit evidence of a link between his BCC and 
service.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim. Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this case, 
all pertinent VA and private records have been obtained.  In 
addition, the veteran was afforded a VA examination in 
December 2002.  The medical evidence as a whole satisfies the 
criteria under 38 C.F.R. § 3.326.  The veteran has not 
referenced any unobtained evidence that might aid his claim 
or that might be pertinent to the bases of the denial of his 
claim.  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claims, as set forth 
below.  See Bernard v. Brown, 4 Vet. App. 384 (1993) [when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby].  For the 
reasons previously set forth, the Board believes that the 
veteran has been given ample opportunity to provide evidence 
and argument in support of his claim.  In short, the Board 
finds that the veteran has been given adequate notice of the 
need to submit evidence or argument and that he is not 
prejudiced by this decision.

Pertinent law and regulations

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in wartime service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 and 3.304 
(2002).  A showing of incurrence may be established by 
affirmatively showing inception during service, and each 
disability must be considered on the basis of the places, 
types, and circumstances of service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  With chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  Service connection 
may be established for disease diagnosed after discharge when 
all of the evidence including that pertinent to service 
establishes that it was incurred in service.  
38 C.F.R. § 3.303(a), (b), and (d).

Malignant tumors will be presumed to have been incurred or 
aggravated in service if it is manifest to a degree of 10 
percent within one year of discharge from a period of service 
lasting 90 or more days.  38 U.S.C.A. §§ 1101(3), 1112(a), 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Service connection will be established for squamous cell 
carcinoma of the skin if it develops after in-service Mustard 
Gas exposure.  38 C.F.R. § 3.316.

Analysis

The veteran seeks service connection for BCC of his nose, 
alleging that it was due to in-service Mustard Gas exposure.  

His service medical records show complaints of a skin 
eruption in November 1945, suggestive of a seborrheic 
dermatitis.  In December 1947, he complained of an eruption, 
including the face.  Seborrheic dermatitis was diagnosed.  No 
reference was made to BCC.  The separation examination was 
pertinent for dermatitis of the back and shoulders and a 
report of dermatitis in January 1946.  

In October 1956 a VA examination disclosed that the skin was 
normal.  A history of atopic dermatitis was noted.  
Examination of the face was normal.  When the veteran was 
seen at a VA facility in January 1986, no reference was made 
to BCC.

A February 1991 VA problem list indicates that the veteran 
had had a BCC transected from the tip of his nose in 1988.  
Other evidence of BCC is in a February 1992 VA treatment 
record, and on VA treatment in November 1992, the veteran 
reported that he had had BCC on the tip of his nose in 1988 
and that it had now recurred.

Clearly, BCC was first manifest many years after service.  
The Board notes that BCC was not diagnosed during service.  
Rather, the skin eruption was identified as dermatitis.  The 
1956 VA examination disclosing normal skin and face 
establishes that BCC had not been manifest within one year of 
separation or before 1956.  No medical evidence of record 
relates his BCC to any incident of service origin and the VA 
examiner who examined the veteran in December 2002, when 
asked whether there was a relationship between post-service 
BCC and in-service skin manifestations, indicated that there 
were no residuals of in-service dermatitis.  The examiner in 
2002 noted that there was a history of seborrheic or chronic 
atopic dermatitis while in the service and no residuals were 
noted.  The above evidence tends to establish that the 
in-service diagnoses were correct and that BCC was not 
related to the in-service manifestations.  Moreover, the 
veteran, being a layperson, is not competent to establish 
that there is a nexus between BCC and service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  No medical evidence of 
a nexus between the BCC and service has been submitted.

Moreover, BCC is not one of the diseases for which service 
connection will be presumptively established given Mustard 
Gas exposure in service.  Squamous cell carcinoma of the skin 
is established as service-connected under 38 C.F.R. § 3.316 
given in-service Mustard Gas exposure, but BCC is not.  
Incidentally, the service department in February 1999 
indicated that there were no Mustard Gas experiments at the 
sites which the veteran indicated he was exposed in service 
in his November 1993 written statement and in his September 
1995 RO hearing testimony.  The information provided by the 
service department is considered more probative than the 
veteran's assertions many years after service.  

In light of the above, the claim must be denied.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.316.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App.49, 55 (1991).


ORDER

Entitlement to service connection for BCC of the nose due to 
Mustard Gas exposure is denied.





	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

